IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                  May 10, 2013 Session

        PAMELA RENEE CANTRELL v. JESSIE ARVIL CANTRELL

              Appeal from the General Sessions Court for White County
              No. CVII364, 2901    Sammie E. Benningfield, Jr., Judge


                 No. M2012-01847-COA-R3-CV - Filed May 23, 2013


Former wife appeals the assessment of past child support to her and the court’s disposition
of her motion to hold former Husband in contempt of court. Finding no error, we affirm the
judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the General Sessions Court
                                     Affirmed

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which F RANK G. C LEMENT,
J R. and A NDY D. B ENNETT, JJ., joined.

Pamela Renee Cantrell, Sparta, Tennessee, Pro Se.

Cindy Howell Morgan, Sparta, Tennessee, for the Appellee, Jessie Arvil Cantrell.

                                         OPINION

       This case comes before us for the second time. Pamela Cantrell (“Wife”) and Jessie
Cantrell (“Husband”) were divorced by order entered November 18, 2008. Wife appealed
the division of marital property, specifically, the court’s award of the marital residence and
real property on which Husband’s transmission repair shop was located to Husband with
Husband being required to pay $20,500 to Wife, contingent upon Wife’s signing certain
income tax returns. We affirmed the award of the marital property to Husband but modified
the judgment to remove the contingency to Wife’s monetary award.

        On April 20, 2012, Wife filed a Motion for Contempt seeking to have the court
address Husband’s asserted failure to comply with the divorce decree. Wife’s motion was
heard on July 2, along with a petition to set child support which Husband had filed a year
earlier in a companion dependent and neglect proceeding in which custody and support of
the parties’ minor child was being addressed. On August 9 the court entered an order
requiring Husband to pay Wife $20,000 within sixty days; requiring Wife to retrieve all
personal property awarded to her within sixty days; and setting Wife’s support at $281 per
month from June 27, 2008 to May 15, 2011.

       Wife appeals, contending that the court erred in assessing child support against her
and in failing to impose further punishment for Husband’s failure to pay Wife the $20,500.

I. Child Support

       The record reflects that parties’ child, who was a minor at the time the divorce
proceeding was initiated, was the subject of a dependent and neglect proceeding which had
been filed by the Department of Children’s services in February 2007. On August 24, 2007,
the Juvenile Court entered a Protective Custody Order which included the following matters
pertinent to this appeal: reciting the circumstances regarding the child’s removal from the
home; memorializing certain agreements reached between DCS, Wife and Husband at a
Family Team Meeting held on December 19, 2006 addressing the conditions which led to the
child’s removal and that Wife had not complied with the requirements imposed on her in the
agreement1 ; placing temporary custody of the child with DCS; and providing a copy of the
order to the Child Support Division of the District Attorneys Office for the handling of child
support proceedings. Orders were entered on October 17 and October 26 continuing DCS’s
custody of the child; on March 31, 2008, the court entered a dispositional order which
provided that the child would be placed on a 90 day trial home visit with Husband and, if the
home visit was successful, custody would return to Husband on June 24.2 On June 27, 2008,
the court entered an order transferring custody of the child to Husband.3

      Husband initiated the divorce proceeding in August 2007. The Final Decree of
Divorce recited the following with respect to custody and support of the child:

                The Court finds that the Juvenile Court of White County, Tennessee,
        initially removed the parties’ minor child, Amanda Cantrell, born May 1, 1993,
        from the parties’ home and subsequently awarded sole custody of the child to


        1
          Particular concern was raised relative to conflict between Husband and Wife and Wife’s alleged
“yelling, cursing, using profanity and shouting vulgarities”; among other things, the parties agreed that
Husband and Wife would undergo family and individual counseling and complete mental health assessments.
        2
           The order recites that the parties stipulated to the finding of dependency and neglect and agreed
to the disposition.
        3
            Each of the orders reflects that Wife was present at the hearings which resulted in the orders.

                                                      -2-
        her father, the Plaintiff in this action; therefore, the Juvenile Court of White
        County shall retain complete jurisdiction with regard to custody and support
        issues for the minor child.

On June 9, 2011, Husband filed a petition in Juvenile Court to set support from June 27, 2008
to May 2011, when the child graduated from high school; the record does not reflect that
Wife filed a response to the petition.

        In the order from which this appeal has been taken, the court determined that the
amount of support Wife should have paid from June 2008 through May 2011 was
$10,020.46, based on Wife earning $7.25 per hour for a forty hour week and Husband
earning $30,000 per year. At oral argument of this appeal, Wife took issue with the court’s
consideration of the motion to set support; she did not contend that support should not have
been ordered, that she paid support, or that the amount was improperly calculated; she
complained that the assessment of support against her was inappropriate and unfair in light
of the record and, particularly Husband’s failure to pay her $20,500 ordered in the divorce
proceeding. We find no error in the either the court’s consideration of support or the amount
assessed to Wife.

        As noted by the court in its order, both parties have a duty to support the child. Tenn.
Code Ann. § 34-1-102(a), (b); see State ex rel. Vaughn v. Kaatrude, 21 S.W.3d 244 (Tenn.
Ct. App. 2000) (holding that the duty to support extends to permit a court award of back
support). The record before us shows that support was not addressed in the divorce
proceeding because that issue, along with custody and visitation issues, was being addressed
in the dependent and neglect proceeding. It was entirely appropriate for the court to entertain
Husband’s motion to set support and to hold a hearing at the same time it heard Wife’s
contempt petition.4 There is no transcript or properly certified Tenn. R. App. P. 24(c)
statement of the evidence in the record; consequently, to the extent Wife contends that the
calculation of the parties’ respective incomes or the amount ordered for support is not
supported by the evidence, we affirm the same.5




        4
          Wife suffered no prejudice by Husband’s delay in getting a hearing on his petition to set support,
since the period for which support was set had transpired at the time the petition was filed.
        5
          In cases where no transcript or statement of the evidence is filed, the appellate court is required
to presume that the record, had it been properly preserved, would have supported the action of the trial court.
Reinhardt v. Neal, 241 S.W.3d 472, 477 (Tenn. Ct. App. 2007); Sherrod v. Wix, 849 S.W.2d 780, 783 (Tenn.
Ct. App. 1992).

                                                     -3-
II. Contempt

      Wife filed a motion seeking to have Husband held in civil contempt; in the order
under appeal, the court ordered Husband to pay Wife $20,000 within 60 days. At oral
argument, Wife contended that the court should have imposed further punishment on
Husband.

        Civil contempt sanctions, unlike criminal contempt sanctions, are intended to coerce
a party to comply with the court's order. Doe v. Bd. of Prof'l Responsibility, 104 S.W.3d at
465, 473 (Tenn. 2003). Punishment for contempt should fit the offense, and the court against
whom the contempt is committed is in the best position to fashion the appropriate punishment
consistent with the applicable legal principles. Walker v. Walker, No. M2002-02786-COA-
R3-CV, 2005 WL 229847, at *3 (Tenn. Ct.App. Jan. 28, 2005 (No Tenn. R.App. P. 11
application filed). Accordingly, courts have inherent authority to order punishment for acts
of contempt, Reed v. Hamilton, 39 S.W.3d, 115,117-18 (Tenn. Ct. App. 2000), and their
exercise of this power is discretionary. Hawk v. Hawk, 855 S.W.2d 573, 583 (Tenn. 1993)
(citation omitted); Hill v. Hill, 152 S.W.3d 543, 548-49 (Tenn. Ct. App. 2004); Freeman v.
Freeman, 147 S.W.3d 234, 242 (Tenn. Ct. App. 2003).

        Once again, we presume that there is an adequate factual basis to support the action
of the trial court. As noted, the purpose of civil contempt is to coerce compliance with the
orders of the court; giving Husband sixty days to comply was appropriate in this regard and
not an abuse of the court’s discretion.6

III. Conclusion

        For the foregoing reasons, the judgment of the trial court is affirmed.




                                                          ___________________________________
                                                          RICHARD H. DINKINS, JUDGE




        6
          At oral argument, Husband’s counsel stated that Husband had tendered a check for $10,000 to
Wife, representing the $20,000 minus the amount of child support Wife had been ordered to pay, but that
Wife had refused the tender. It appears, therefore, that Husband attempted to comply with the court’s order;
we encourage Wife, in light of our affirmance of the child support order, to do the same and for Husband’s
counsel to note on the court’s record that the child support judgment has been satisfied.

                                                    -4-